289 N.W.2d 496 (1980)
STATE of Minnesota, Respondent,
v.
Gary William SEVERSON, Appellant.
No. 49734.
Supreme Court of Minnesota.
February 15, 1980.
C. Paul Jones, Public Defender, and Ronald L. Haskvitz, Asst. Public Defender, Minneapolis, for appellant.
Warren Spannaus, Atty. Gen., Thomas L. Fabel, Deputy Atty. Gen., and Richard D. Hodsdon, Sp. Asst. Atty. Gen., St. Paul, Sonya Steven, County Atty., Grand Rapids, for respondent.
Considered and decided by the court en banc without oral argument.
OTIS, Justice.
Defendant was charged with criminal sexual conduct in the first degree, Minn.Stat. § 609.342 (1978), and was found guilty by a district court jury of the lesser-included offense of criminal sexual conduct in the third degree, Minn.Stat. § 609.344 (1978). The trial court sentenced defendant to a limited maximum term of five (instead of ten) years in prison. On this appeal from judgment of conviction, defendant contends (1) that the conviction should be reversed outright on the ground that the evidence of his guilt was legally insufficient or (2) that at least he should be given a new trial on the ground that the trial court erred in failing to reread testimony to the jury and in failing to clarify certain instructions. Our examination of the record satisfies us that the evidence of defendant's guilt was sufficient to sustain the verdict. Defendant, by failing to object to the trial court's responses to the jury requests, forfeited his *497 right to have this court review the propriety of those responses, and our review of the record fails to disclose any plain error. We affirm.
Affirmed.